DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 4/21/22 has been entered.  Claims 1, 13, 16, 22 and 27 are amended.  Claims 1- 2, 5, 11- 16, 19- 22 and 25- 33 are being addressed by this Action.
Response to Arguments
A second Non-Final Office Action has been issued because, upon further consideration, a new rejection on claims 5 and 11- 12 is required.
Applicant’s Amendment has obviated the claim 13, 16 and 27 objections made in the Non-Final Office Action, mailed 1/21/22.
Applicant's arguments filed 4/21/22 have been fully considered but they are not persuasive.
In response to applicant’s arguments on pp. 9- 10 that Asaad does not cite in its passages one or more flanges extending from at least one of the first inner edge segment or the second inner edge segment to partially enclose the second channel and configured to retain the elongated member at least partially within the second channel, the Office respectfully submits that the examiner is not restricted to the terminology found within a prior art reference.  Asaad describes a saddle-like recess 80 formed in the Faceplate 20 (P. [0037]).  As shown in the Annotated Fig. 1 below, the recess 80 formed on Faceplate 20 is a wide opening indicated by dashed lines, having inner edges (S1, S2) from which the flanges (F1, F2) extend to partially enclose the tapering path of recess 80 such that the requirements of the claim limitations are met, particularly since the flanges (F1, F2) are capable of retaining an elongated member sized to be frictionally fit between the flanges (F1, F2).
Claim Objections
Claim 22 is objected to because of the following informalities:  line 4 and line 21 recite- ‘a burr hole’ both of which should be amended to - - [[a]] the burr hole- - while it is clear that line 4 and line 21 recitations of ‘a burr hole’ refer to ‘a burr hole’ in line 2 of the claim, amending line 4 and line 21 recitations of ‘a burr hole’ would provide proper antecedent basis.  Similarly, “a cranium” in lines 4-5 and 21 should be amended to “the cranium”.  Appropriate correction is required.  Claims 25 and 31- 33 are objected to as being dependent off claim 22.
Claim 22 is objected to because of the following informalities:  line 8 – ‘an elongated member’ should be amended to - - [[an]] the elongated member - - while it is clear that the line 8 recitation of ‘an elongated member’ refers to the recitation of ‘an elongated member’ in line 2, the amendment would provide proper antecedent basis.  Appropriate correction is required.  Claims 25 and 31- 33 are objected to as being dependent off claim 22.
Claim 27 is objected to because of the following informalities:  lines 1- 3- ‘wherein a distal cranially facing surface of the exterior guide portion is attached to the proximal end of the arcuate interior guide portion and extends over the burr hole’ should be amended to - - wherein a distal cranially facing surface of the exterior guide portion is attached to the proximal end of the arcuate interior guide portion and is configured to extend over the burr hole - - while it is clear, in light of the Specification, that the term ‘extends over’ is an intended use of the exterior guide portion, the amendment is suggested in order to obviate any structural interpretation that may suggest a positive recitation of the burr hole, which is a part of the human body.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claim(s) 11 and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Asaad et al. (US Pub. No. 2015/0141926 A1) has been withdrawn in light of further consideration.  Specifically, although the claims are considered obvious over the teachings of Asaad, the teachings of Asaad are not considered to anticipate the claimed language.
Claim(s) 1, 15, 22 and 26- 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asaad et al. (US Pub. No. 2015/0141926 A1).

    PNG
    media_image1.png
    893
    813
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    887
    816
    media_image2.png
    Greyscale

Regarding claim 1, Asaad discloses a cranial implant comprising: 
an arcuate interior guide portion (30) (Figs. 1- 5) configured to be disposed in a burr hole (BH) (Figs. 4- 5) of a cranium (SK) (Figs. 4- 5), the interior guide portion (30) comprising a distal end (reference number 60 as shown in Fig. 1 is in the distal half of arcuate interior guide portion (30)), a proximal end (reference number 70 as shown in Fig. 1 is in the proximal half of arcuate interior guide portion (30)), an inner surface (34) (Fig. 2), and an outer surface (32) (Fig. 2), the distal end configured to be inserted further into the burr hole (BH) than the proximal end (See Figs. 1, 2) (P. [0034] - - alignment plate 30 is positionable within a burr hole BH in skull SK), and the inner surface (34) at least partially defines a first channel (36) (Figs. 1- 5) configured to accept an elongated member (110) (Fig. 4) (Ps. [0035] - - at least one channel 36 in which an intracranial device is capable of being placed) wherein the outer surface (32) is configured to extend from a first end (E1) to a second end (E2) around less than a full circumference of the burr hole (See Annotated Fig. 4) (P. [0036] - - arcuate interior guide portion (30) occupies less than 3/4 of the total cross-sectional area of the burr hole, more preferably less than 2/3 of the total area, and most preferably less than 1/2 of the total cross-sectional area of the burr hole), and wherein, for the inner surface (34)  and the outer surface (32)  to meet at each of the first end (E1) and the second end (E2), a distance between the inner surface (34)  and the outer surface (32) gradually decreases (See Annotated Fig. 4 - - showing outer surface and inner surface curvature changes allowing formation of a wedge or tapered shape located at the first end (E1) and second end (E2) which is similar to applicant’s Fig. 3 showing outer surface 38 and inner surface 36 each having curvature changes allowing a formation of a wedge or tapered shape located between a first end and a second end); and 
an exterior guide portion (20) (Figs. 1- 5) extending from the arcuate interior guide portion (30) and configured to contact an external surface of the cranium (P. [0034] - -Faceplate 20 has an inferior surface 22 capable of contacting a surface of a skull SK of a patient), the exterior guide portion (20) comprising a first inner edge segment (S1) and a second inner edge segment (S2) defining a second channel (80) (Figs. 1, 5) configured to accept the elongated member (110) (See Annotated Fig. 1) (P. [0037] - - faceplate 20 defines a recess 80, which communicates with channel 36 in a continuous manner;  it is noted that path of recess 80 on the Faceplate 20 tapers from a wide to narrow as indicated by the dashed lines which also show the inner edges of the path of recess 80), wherein the exterior guide portion (20) comprises one or more flanges (F1, F2) (See Annotated Fig. 1) extending from at least one of the first inner edge segment (S1) or the second inner edge segment (S2) to partially enclose the second channel and configured to retain the elongated member (110) at least partially within the second channel (80) (P. [0037] - - the two ribs/rim/higher peaks identified as F1, F2 in Annotated Fig. 1 which extend from the inner edges of the path of recess 80 are interpreted as flanges configured to retain the elongated member (110) (See definitions of saddle and flange attached to the Non-Final Office Action, mailed 1/21/22)).
Regarding claim 15, Asaad further disclosing wherein the elongated member (110) comprises a medical lead comprising one or more electrodes (112) (Fig. 4) (Ps. [0005], [0040]- [0041] - - electrical probe including electrode 112 is interpreted as a medical lead comprising one or more electrodes).
Regarding claim 22, Asaad discloses a method comprising: 
inserting a cranial implant (10) (1- 2) into a burr hole (BH) (Figs. 4- 5) configured to retain an elongated member (110) (Fig. 4) with respect to the cranium (SK) (Figs. 4- 5) (P. [0034] - - positioning within a burr hole BH in skull SK as shown in Figs. 4- 5), the cranial implant (10) comprising: 
an arcuate interior guide portion (30) (Figs. 1- 5) configured to be disposed in a burr hole (BH) (Figs. 4- 5) of a cranium (SK) (Figs. 4- 5), the interior guide portion (30) comprising a distal end (reference number 60 as shown in Fig. 1 is in the distal half of arcuate interior guide portion (30)), a proximal end (reference number 70 as shown in Fig. 1 is in the proximal half of arcuate interior guide portion (30)), an inner surface (34) (Fig. 2), and an outer surface (32) (Fig. 2), the distal end configured to be inserted further into the burr hole (BH) than the proximal end (See Figs. 1, 2) (P. [0034] - - alignment plate 30 is positionable within a burr hole BH in skull SK), and the inner surface (34) at least partially defines a first channel (36) (Figs. 1- 5) configured to accept an elongated member (110) (Fig. 4) (Ps. [0035] - - at least one channel 36 in which an intracranial device is capable of being placed) wherein the outer surface (32) is configured to extend from a first end (E1) to a second end (E2) around less than a full circumference of the burr hole (See Annotated Fig. 4) (P. [0036] - - arcuate interior guide portion (30) occupies less than 3/4 of the total cross-sectional area of the burr hole, more preferably less than 2/3 of the total area, and most preferably less than 1/2 of the total cross-sectional area of the burr hole), and wherein, for the inner surface (34)  and the outer surface (32)  to meet at each of the first end (E1) and the second end (E2), a distance between the inner surface (34)  and the outer surface (32) gradually decreases (See Annotated Fig. 4 - - showing outer surface and inner surface curvature changes allowing formation of a wedge or tapered shape located at the first end (E1) and second end (E2) which is similar to applicant’s Fig. 3 showing outer surface 38 and inner surface 36 each having curvature changes allowing a formation of a wedge or tapered shape located between a first end and a second end); and 
an exterior guide portion (20) (Figs. 1- 5) extending from the arcuate interior guide portion (30) and configured to contact an external surface of the cranium (P. [0034] - -Faceplate 20 has an inferior surface 22 capable of contacting a surface of a skull SK of a patient), the exterior guide portion (20) comprising a first inner edge segment (S1) and a second inner edge segment (S2) defining a second channel (80) (Figs. 1, 5) configured to accept the elongated member (110) (See Annotated Fig. 1) (P. [0037] - - faceplate 20 defines a recess 80, which communicates with channel 36 in a continuous manner;  it is noted that path of recess 80 on the Faceplate 20 tapers from a wide to narrow as indicated by the dashed lines which also show the inner edges of the path of recess 80), wherein the exterior guide portion (20) comprises one or more flanges (F1, F2) (See Annotated Fig. 1) extending from at least one of the first inner edge segment (S1) or the second inner edge segment (S2) to partially enclose the second channel and configured to retain the elongated member (110) at least partially within the second channel (80) (P. [0037] - - the two ribs/rim/higher peaks identified as F1, F2 in Annotated Fig. 1 which extend from the inner edges of the path of recess 80 are interpreted as flanges configured to retain the elongated member (110) (See definitions of saddle and flange attached to the Non-Final Office Action, mailed 1/21/22)); and 
inserting the elongated member (110) from an exterior of a cranium (SK) through a burr hole (BH) and to a target site within the cranium (SK) (Ps. [0034], [0040] - - intracranial device 110 inserted as shown in Fig. 4).
Regarding claim 26, Asaad further discloses wherein the first channel (36) defines a center axis (P. [0037] - - “vertical” orientation of first channel (36) is interpreted as a center axis), and wherein the exterior guide portion (20) extends radially outward from the center axis (P. [0037] - - "horizontal" orientation of second channel 80 is interpreted as extending radially outward), the exterior guide portion (20) configured to extend over less than the full circumference of the burr hole (BH) (See Fig. 5).
Regarding claim 27, Asaad further discloses wherein a distal cranially facing surface of the exterior guide portion (22) (Figs. 2- 3) is attached to the proximal end of the arcuate interior guide portion (30) and extends over the burr hole (BH) (See Fig. 5), and wherein a proximal cranially facing surface of the exterior guide portion (22) is configured to contact the external surface of the cranium (SK) (P. [0034] - -Faceplate 20 has an inferior surface 22 capable of contacting a surface of a skull SK of a patient).
Regarding claim 28, Asaad further discloses wherein a center axis of the first channel (36) is substantially orthogonal to a center axis of the second channel (80) (P. [0037] - - faceplate 20 further defines a recess 80, which is a saddle-like feature that communicates with channel 36 in a continuous manner to enable a proximally-extending portion of an intracranial device to transition from a "vertical" orientation extending into the brain to a "horizontal" orientation).
Regarding claim 29, Asaad further discloses wherein the exterior guide portion comprises (20) two wing segments (40, 42 and 44, 46) (Figs. 1- 3) coupled to the arcuate interior guide portion (Pa. [0034], [0045] - - four arm-like securement features 40, 42, 44 and 46 form two wing segments as shown in Fig. 5), and wherein opposing surfaces of the two wing segments (40, 42 and 44, 46) at least partially define the second channel (80) (See Figs. 1, 5). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asaad et al. (US Pub. No. 2015/0141926 A1) in view of Schorn et al. (US Pub. No. 2009/0157157 A1).  Schorn was cited in the Non-Final Office Action, mailed 05/05/21.
Regarding claim 5, Asaad discloses the apparatus of claim 1, Asaad further disclosing wherein the cranial implant is constructed of polymers (P. [0038]), but Asaad does not expressly disclose
(claim 5) wherein the cranial implant is constructed of at least one of silicone, polyurethane, or low-density polyethylene (LDPE) as claimed.
However, Schorn teaches a cranial implant (10) in the same field of endeavor (Abstract)
(claim 5) wherein the cranial implant (10) (Figs. 1- 13) is constructed of silicone (P. [0042] - - MRI-safe silicone rubber providing a level of flexibility that allows fasteners 42 to secure rim plate 12 firmly against the patient's skull 46 without causing the material to collapse and unduly deform under the compression forces of the tightened fasteners 42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the polymer material of Asaad to be silicone as taught by Schorn in order to use a suitable material for a cranial anchor known in the art to produce the predictable result of being MRI-safe and having suitable structural characteristics to be placed in a cranial burr hole while supporting a lead wire (Schorn - - P. [0042]).
Claim(s) 11- 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asaad et al. (US Pub. No. 2015/0141926 A1).
Regarding claim 11, the teachings of Asaad further encompass or at least make obvious wherein an outer diameter of the interior guide portion (30) extends from about 3 millimeters (mm) to about 8 mm such that the outer diameter is configured for the burr hole (BH) that has a diameter range that extends from about 2 millimeters (mm) to about 7 mm (Ps. [0033], [0036] - - since the inferior surface 32 of the alignment plate 30 is an arc that is matched to the curvature of a selected burr hole and occupies less than 3/4 of the total cross-sectional area of the burr hole, more preferably less than 2/3 of the total area, and most preferably less than 1/2 of the total cross-sectional area of the burr hole, and since typical diameters for burr holes range from 0.5 mm to at least 20 mm, more typically about 14 mm in diameter, the teachings of Asaad encompass or at least make obvious an outer diameter of the interior guide portion (30) of less than 15mm (3/4 of 20mm), most preferably less than 10mm, and more typically and most preferably about 7mm (1/2 of 14mm) which encompasses the claimed range of about 3 millimeters (mm) to about 8 mm such that the outer diameter is configured for the burr hole that has a diameter range that extends from about 2 millimeters (mm) to about 7 mm).  Asaad discloses overlapping ranges, and it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding claim 12, the teachings of Asaad further encompass or at least make obvious wherein an outer diameter of the interior guide portion (30) extends from about 3 millimeters (mm) to about 8 mm and the cranial implant (10) is configured to be inserted in the burr hole (BH) (Ps. [0033], [0036] - - since the inferior surface 32 of the alignment plate 30 is an arc that is matched to the curvature of a selected burr hole and occupies less than 3/4 of the total cross-sectional area of the burr hole, more preferably less than 2/3 of the total area, and most preferably less than 1/2 of the total cross-sectional area of the burr hole, and since typical diameters for burr holes therefore range from 0.5 mm to at least 20 mm, more typically about 14 mm in diameter, the teachings of Asaad encompass or at least make obvious an outer diameter of the interior guide portion (30) of less than 15mm (3/4 of 20mm), most preferably less than 10mm, and more typically and most preferably about 7mm (1/2 of 14mm) which encompasses the claimed range of about 3 millimeters (mm) to about 8 mm and the cranial implant (10) as configured to be inserted in the burr hole (BH)).  Asaad discloses overlapping ranges, and it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

Allowable Subject Matter
Claims 2, 13- 14, 25 and 30- 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and, where applicable, rewritten to overcome the objected-to claim informalities.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, an outer diameter of the interior guide portion is configured to be greater than a diameter of the burr hole.
Regarding claim 13, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the cranial implant defines a pair of edges extending a length of the cranial implant such that the pair of edges define a longitudinal slot along the length of the cranial implant and through the arcuate interior guide portion such that the first outer surface is configured to extend around less than a full circumference of the burr hole. 
Regarding claim 14, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, further comprising an adhesive disposed on the outer surface of the interior guide portion. 
Regarding claim 32, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein inserting the cranial implant comprises inserting the cranial implant into the burr hole after inserting the elongated member through the burr hole.
Regarding claim 25, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, winding an excess length of the elongated member around a track disposed on an underside of a fixation cap;
placing the fixation cap over the cranial implant; and
securing the fixation cap to the cranium. 
Regarding claim 30, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, further comprising a fixation cap configured to contact the cranium, the fixation cap defining a recess that accepts the exterior guide portion, defining a third channel configured to accept a portion of the elongated member extending out from the second channel, and defining a curved track, wherein the curved track 1s configured to facilitate the elongated member being wrapped within the curved track and around the fixation cap.
Regarding claim 31, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, further comprising securing the elongated member to the cranium by attaching a fixation device over a portion of the elongated member extending through the second channel and away from the burr hole.
Regarding claim 33, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, further comprising pressing the elongated member between the one or more flanges to secure the elongated member within the second channel.
The closest prior art reference of record, Asaad, teaches a functionally-monolithic fixation device including a faceplate (an exterior guide portion (20)) and an alignment plate (arcuate interior guide portion (30)) and does not teach or suggest an additional component part fixation device or fixation cap.

Reasons for Allowance
Claims 16 and 19- 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 16, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, a fixation device configured to contact the cranium and secure the elongated member to the cranium.
The closest prior art reference of record, Asaad, teaches a functionally-monolithic fixation device including a faceplate (an exterior guide portion (20)) and an alignment plate (arcuate interior guide portion (30)) and does not teach or suggest an additional component part fixation device or fixation cap.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KANKINDI RWEGO/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771